Order entered October 7, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00610-CR
                                      No. 05-16-00611-CR

                                JITENDER SINGH, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                  Trial Court Cause Nos. 219-81690-2014, 219-82997-2014

                                            ORDER
       We GRANT Official Court Reporter Indu A. Bailey’s September 30, 2016 request for an

extension of time to file the reporter’s record. The time to file the reporter’s record is extended

to October 7, 2016.

       We note that the clerk’s record has not been filed in cause no. 05-16-00611-CR. By letter

dated August 26, 2016, the Collin County District Clerk informed the Court that the clerk’s

record in cause no. 05-16-00611-CR had not been transmitted to the Court because appellant’s

retained counsel had not paid the fee for the clerk’s record to be prepared. By letter dated

September 23, 2016, the Clerk of the Court directed appellant’s counsel to inform the Court

within ten days of the status of the clerk’s record and reporter’s record or the Court would take
whatever action was necessary, including abating the appeals for hearing in the trial court. To

date, counsel has not responded to the Clerk of the Court’s September 23, 2016 letter. Court

reporter Bailey’s request for an extension of time to file the reporter’s record indicated that one

reason the reporter’s record was untimely was that counsel had not yet completed payment for

the reporter’s record.

         We ORDER the trial court to conduct a hearing to determine why the clerk’s record has

not been filed in cause no. 05-16-00611-CR. In this regard, the trial court shall make appropriate

findings and recommendations and determine whether appellant desires to prosecute the appeal,

whether appellant is indigent, or if not indigent, whether retained counsel has abandoned the

appeal. See TEX. R. APP. P. 38.8(b). If the trial court cannot obtain appellant’s presence at the

hearing, the trial court shall conduct the hearing in appellant’s absence. See Meza v. State, 742
S.W.2d 708 (Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent, the

trial court is ORDERED to take such measures as may be necessary to obtain the clerk’s record

and assure effective representation, which may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         These appeals are ABATED to allow the trial court to comply with the above order. The

appeals shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.

                                                     /s/    ADA BROWN
                                                            JUSTICE